                            Case 1:19-cv-01368-JSR Document 5 Filed 02/14/19 Page 1 of 2

JS 44C/SDNY                                                                     CIVIL COVER SHEET
REV. 06/01/17
                           The JS-44 civil coversheetand the informationcontainedherein neither replace nor supplementthe filing and serviceof pleadingsor
                           other papersas required by law, except as provided by local rules of court. This form, approvedby the Judicial Conferenceof the
                           UnitedStatesin September 1974,is requiredfor useof the Clerkof Courtfor the purposeof initiatingthe civil docketsheet.


PLAINTIFFS                                                                                     DEFENDANTS

FELIPE CHAIREZ                                                                                 LOCAL UNION 376 OF DISTRICT COUNCIL 37 OF THE AMERICAN
                                                                                               FEDERATION OF STATE, COUNTY AND MUNICIPAL EMPLOYEES
ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER                                            ATTORNEYS (IF KNOWN)
Law Office of Roland R. Acevedo
27 \Nhitehall Street, 5th fl
New York, NY 10004 (212) 658-1970
CAUSE OF ACTION (CITETHEU.S. CIVIL STATUTE UNDERWHICHYOUAREFILINGAND WRITEA BRIEFSTATEMENT
                                                                                         OF CAUSE)
                 (DONOT CITE JURISDICTIONA L STATUTESUNLESSDIVERSITY
                                                                   )
28 U.S.C . 185(a)

                                                                                                                                                            Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SONY at any time? No@YesD

If yes, was this case Vol.        D lnvol. D     Dismissed. No        D    Yes   D      If yes, give date _ _ ___           _ ___            _   & Case No. - ---               - ----             -

IsTHIS AN INTERNATIONALARBITRATIONCASE?                  No[!]             Yes    D
(PLACE AN [x] IN ONE BOX ONLY)                                           NATURE OF SUIT
                                  TORTS                                                                                       ACTIONS UNDER STATUTES



CONTRACT                          PERSONAL INJURY                PERSONAL INJURY               FORFEITURE/PENAL TY             BANKRUPTCY                          OTHER STATUTES
                                                                 [ ] 367 HEALT HCARE/
                                                                                                                                                                   [ ] 375 FALSE CLA IMS
[]    110       INSURANC E       [ ] 310 A IRPLAN E              PHARMAC EUTICAL PER SONA L    [ ] 625 DRUG RELATED            [ I 422 APPEA L
[ ]   120       MARI NE          [ ] 315 AI RPLA NE PRODUC T     INJURY/ PRODU CT LIA BILITY    S EIZ URE OF PROP ERTY                  28 USC 158                 [ ] 376 QUI TAM
[ ]   130       MILLER ACT                LIABI LITY             [ J 365 PERSONA L INJURY              2 1 USC 88 1            [ ] 423 WITHDRAWAL                  [ ] 400 STAT E
[ ]   140       NEGOTIABL E      [ J 320 ASSA ULT, LIBEL &                PRODUCT LIABIL ITY                                            20   use 157                        REA PPORTIO NME NT
                INSTRU ME NT              SLAND ER               [ ] 368 ASBE STOS PERSO NAL   [ ] 690 OT HER                                                      [   ] 410 AN TITRUS T
[ ] 150         RECOV ERY OF     [ ] 330 FEDE RAL                         INJURY PRODUCT                                                                           [   ] 430 BANKS & BANK ING
                OV ERPAYM ENT &           EMPLOY ERS'                     LIAB ILITY           PROPERTY RIGHTS                                                     [   ] 450 COMMERC E
                ENFORCEM ENT              LIA BILITY                                                                                                               [   ] 460 DEPO RTA TION
                OF JUDGM ENT     [ ] 340 MA RINE                 PERSONAL PROPERTY             [ ] 820 COPY RIGHTS                                                 [   ] 470 RAC KETE ER INFLU-
[ ] 151         MEDICAR E ACT    [ ] 345 MA RINE PRODUCT                                       [ ] 830 PATE NT                                                             ENC ED & CO RRUP T
[ ] 152         RECOVERY O F              LIAB ILITY             [ ] 370 OT HER FRAU D         [ ] 835 PAT ENT-AB BREVIATED NEW DRUG A PPLICA TION                         ORGA NIZATIO N ACT
                DEFAUL TED       [ ] 350 MOTOR VE HICL E         [ ] 37 1 TR UTH IN LENDING                                                                                (RICO )
                ST UDENT LOANS   [ ] 355 MOTOR VEH ICLE                                        [ ] 840 T RA DEMA RK                                                [ ] 480 CONS UMER CREDI T
                (EXCL VETE RANS)          PRODUCT LIA BILITY                                                                   SOCIAL SECURITY                     [ ] 490 CA BLE/SA TEL LITE TV
[] 153          RECOV ERY O F    [ ] 360 0TH ER PER SO NA L
                OV ER PAYM ENT            INJURY                 [ ] 380 OT HER PERSONA L      LABOR                           [ ] 86 1 HIA (1395ft)               [ ] 850 SECU RITIE S/
                OF VETERAN 'S     [ ] 362 PERSONAL INJURY -              PROP ERTY DAMAG E                                     [ ] 862 BLAC K LUN G (923)                   CO MMODITI ES/
                BENEFITS                  ME D MALP RACTICE      [ ] 385 PROP ERTY DAMA GE     [ J 710 FAIR LABOR              [ ] 863 DIWC/ DIWW (405(9))                  EXCHANG E
[ ] 160         STOCKHOLD ERS                                            PRODUCT LIA BILITY            STANDA RDS AC T         [ J 864 SS ID TITL E XV I
                SUITS                                                                          ~   720 LABOR/MGMT              [ I 865 RSI (405(g))
[ ] 190         OT HER                                           PRISONER PETITIONS                    RELATIONS                                                   [ ] 890 OTHER STATUTOR Y
                CONTRACT                                         [ ] 463 ALI EN DETA INEE      [ ] 740 RAILWAY LABO R ACT                                                   ACT IONS
[ ] 195         CONT RAC T                                       [ ] 510 MOTIONS TO            [ ] 751 FAMI LY MEDICAL         FEDERAL TAX SUITS                   [ ] 891 AGRICUL TURA L ACTS
                PRODUC T         ACTIONS UNDER STATUTES                   VACA TE SENTEN C E   LEAV E ACT (FMLA)
                LIA BILITY                                                28 USC 2255                                          [ ] 870 TAX ES (U.S. Plaintiff or
[ ] 196     FRANC HISE           CIVIL RIGHTS                    [ ] 530 HABEAS COR PUS        [ ] 790 OTHER LABOR                      Defendant)                 [ ] 893 ENVIRONMEN TAL
                                                                 [ ] 535 DEATH PENAL TY                  LIT IGAT ION          I   ] 871 IRS-TH IRD PARTY                    MATTER S
                                                                 [ ] 540 MAN DA MU S & OTHER   [ ] 79 1 EMPL RET INC                    26 USC 7609                [ ] 895 FR EEDOM O F
                                  [ ] 440 OTH ER C IVIL RIGHTS                                           SECUR ITY ACT (ERISA)                                               INFO RMATION ACT
                                          (Non-Prisoner)
REAL PROPERTY                                                                                                                                                      [ ] 896 A RBITRATION
                                   [ ] 441 VOTI NG                                             IMMIGRATION                                                         [ ] 899 A DMINIST RATIVE
[ ] 210         LAND               [ ] 442 EMPLOYM ENT           PRISONER CIVIL RIGHTS
                                                                                                                                                                       PROCE DU RE AC T/REVI EW OR
                CON D EMNA TION    [ ] 443 HOUS ING/                                         [ ] 462 NAT URALIZAT ION
                                                                                                                                                                       A PPEA L OF AG ENCY DEC ISION
[ ] 220         FORECL OSU RE               ACC OMM O DATIONS [ ] 550 CIVI L RIGHTS                   A PPLICAT ION
[ ] 230         RENT LEAS E &      [ J 445 AM ERICANS WI TH      [ ] 555 PRISON CON DITION   [ ] 465 OTHER IMMI GRAT ION                                               [ ] 950 CONST ITUTIONALITY OF
                EJ ECTMEN T                 DISABILITI ES -      [ ] 560 CIV IL DETA INEE             ACT IONS                                                         STATE STATU TES
[ ] 240         TOR TS TO LAN D             EMPLOYM ENT             CON DITIO NS OF CONFINEMENT
[ ] 245         TORT PRODU CT      [ ] 446 AM ERICANS WITH
                LIA BILITY                  DISABILITIES -OT HER
[ ] 290         A LL OTH ER         [ ] 448 EDUCATION
                REAL PROP ERTY




            Check if demanded in complaint :
                                                                           DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.
                                                                           AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
D           CHECK IF THIS IS A CLASS ACTION
            UNDER F.R.C.P. 23                                              IF SO, STATE:

DEMAND$
      ~ ~ ~~~0THER                                 ~ ~~~             ~
Check YES only if demanded in complaint
         : li2IYES GJO
JURYDEMAND                                                                  NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
                     Case 1:19-cv-01368-JSR Document 5 Filed 02/14/19 Page 2 of 2


(PLACEAN x IN ONE BOX ONLY)                                                      ORIGIN
~ 1 Original          D 2 Removed from                D 3 Remanded D 4 Reinstated or           D 5 Transferred from D 6 Multidistrict                   D 7 Appeal to District
                                                                                                                                                               Judge from
       Proceeding           State Court                   from                  Reopened                (Specify District)          Litigation
                                                            Appellate                                                               (Transferred)              Magistrate Judge
                      D    a.   all parties represented     Court
                                                                                                                             D 8 Multidistrict Litigat ion (Direct File)
                      0    b.   At least one party
                                is prose.

(PLACE AN x IN ONE BOX ONLY)                                            BASIS OF JURISDICTION                                             IF DIVERSITY, IND/CA TE
0 1 U.S. PLAINTIFF O 2            U.S. DEFENDANT          ~   3 FEDERAL QUESTION             04     DIVERSITY                             CITIZENSHIP BELOW.
                                                                 (U.S. NOT A PARTY)

                                  CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)
        (Place an [X] in one box for Plaintiff and one box for Defendant)

                                PTF    DEF                                                 PTF DEF                                                               PTF       DEF
CITIZEN OF THIS STATE           [ ]1   [ ]1          CITIZEN OR SUBJECT OF A               [ ] 3 [ ]3         INCORPORATED and PRINCIPAL PLACE                   [ ]5      [ J5
                                                      FORE IGN COUNTRY                                        OF BUSINESS IN ANOTHER STATE
CIT IZEN OF ANOTHER STATE       [ ]2   [ ]2          INCORPORATED or PRINCIP AL PLACE      [ ]4[ ]4           FOREIGN NATION                                     [ ]6      [ ]6
                                                      OF BUSINESS IN THIS STATE


PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)




DEFENDANT(S) ADDRESS (ES) AND COUNTY(IES)




DEFENDANT(S) ADDRESS UNKNOWN
REPRESENTATION IS HEREBY MADE THAT , AT THIS TIME , I HAVE BEEN UNABLE , WITH REASONABLE DILIGENCE , TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS :




                                                                    COURTHOUSE ASSIGNMENT
I hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.



Check one:     THIS ACTION SHOULD BE ASSIGNED TO :                                0   WHITE PLAINS                           ~   MANHATTAN

                                                                                                   ADMITIED TO PRACTICE IN THIS DISTRICT
DATE   02/14/2019       SIGNATURE OF ATIORNEY OF RECORD
                                                                                                   [] NO
                                                                                                   ~ YES (DATE ADMITIED Mo. 0_6   __ Yr.~)
RECEIPT#       Roland R Acevedo /s/                                                                Attorney Bar Code # NYS 2810042


Magistrate Judge is to be designated by the Clerk of the Court.

Magistrate Judge---------------------------                                                                                  is so Designated.

Ruby J. Krajick, Clerk of Court by------                                Deputy Clerk, DATED---------

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
